Appellant was charged with the offense of obtaining money on a worthless check, with further allegations of two previous convictions. Upon his conviction therefor, he was given a term of four years in the state penitentiary.
It was shown by the proof that appellant entered the store of Amunda Figueroa in San Angelo, Texas, and purchased a package of cigarettes. He presented in payment therefor a check on the First National Bank of that city, payable to Figueroa's Food Market, for $7.80. Mr. Figueroa took the check and told his wife, Flavia Figueroa, to cash it, which she did, giving appellant $7.60 and the cigarettes. It appears that appellant had no account in the bank upon which the check was drawn. *Page 498 
The State charged appellant with having defrauded Mrs. Flavia Figueroa. The testimony of the State showed that Amunda Figueroa and his wife were married, were living together, and that they both owned the store. In other words, the property acquired by appellant was the community property of Mr. and Mrs. Figueroa. Under these facts, the ownership of such community property should have been alleged to be in Amunda Figueroa and not in his wife. See Merriweather v. State, 33 Tex. 790; Jones v. State, 47 Tex.Crim. R., 80 S.W. 530, 122 Am. St. Rep. 680; Sessions v. State, 101 Tex.Crim. R.,274 S.W. 580; Walton v. State, 145 Tex.Crim. R.,170 S.W.2d 224; Turner v. State, 144 Tex.Crim. R., 163 S.W.2d 205, and cases cited, especially in the Turner case, supra.
On account of the failure of the proof to correspond with the allegations, the judgment is reversed and the cause remanded.
                ON STATE'S MOTION FOR REHEARING.